Citation Nr: 1233354	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-01 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1966.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing in April 2012.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

Degenerative disc disease of the lumbar spine manifested during the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for a grant of service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In the instant case, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted in this decision of the Board.  By letter dated in November 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Analysis

The Veteran is seeking entitlement to service connection for a low back disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show complaints of low back pain in January 1966 due to loading 105 pound boxes of ammunition.  On examination, slight scoliosis to the right was observed as well as mild lumbosacral muscle spasm.  At the end of that month, a service examination prior to discharge showed that the Veteran's spine was clinically evaluated as normal.  However, in his contemporaneous medical history, the Veteran still reported recurrent back pain.  Nevertheless, a subsequent treatment record in February 1966 indicated that the Veteran's back problems had cleared completely with no symptoms and x-rays were normal.  

The Veteran filed his current claim for service connection in October 2008.  He indicated that he initially complained of back pain in January 1966 and that it had continued since that time.  He stated that he had been receiving treatment at the VA for approximately six years.  

VA treatment records showed a past medical history of low back pain diagnosed approximately in September 2001.  However, while these records continued to document low back pain, they do not contain an etiological opinion.   

The Veteran was afforded a VA examination in March 2009.  The claims file was not available for review.  The Veteran again reported that he injured his back while lifting heavy objects in service and he reported to sick call at that time.  After service, he worked in the automobile industry on assembly lines.  His back pain became worse in 1970 without any particular injury.  An x-ray showed modest disc degenerative changes at L5-S1.  The diagnoses were lumbosacral strain, military service, and degenerative disc disease, less likely than not related to military service.  

In an October 2009 addendum, the examiner indicated that the claims file was reviewed, but offered no further opinion.  In another November 2009 addendum, the examiner opined that the Veteran's current low back pain was less likely than not related to the low back pain that he had in military service.  No rationale was provided.

At the April 2012 Board hearing, the Veteran again testified that he injured his back in service when loading 105 pound rounds.  He was given pain pills and put on light duty.  After service, he first sought treatment while working at General Motors in 1973 or 1974.  In the 1980s, he began having treatment with private chiropractors.  He had not had any other injuries to his back.  His wife also testified that the Veteran and she had been married since 1967 and that she had witnessed him experience back pain, and had seen his back go out, since that time.  

After reviewing the totality of the evidence, the Board finds that service connection for degenerative disc disease of the lumbar spine is warranted.  The Veteran clearly injured his low back while in service and currently has a low back disability.  Thus, the main question is whether his current disability is related to the injury in service.  In that regard, although the VA examiner found that the Veteran did not suffer from the same back pain as he had in service, the examiner failed to offer any sort of rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Moreover, the examiner did not consider the Veteran's statements of pertinent symptomatology since service.  It also appears that in his initial report, the examiner related the Veteran's lumbar strain to service, but did not explain why this opinion appears to have been subsequently changed.  In light of these deficiencies, the Board finds that this examination has no probative value.  

In contrast, the Board finds that the Veteran's competent statements of pertinent symptomatology since service to be credible.  The Veteran has essentially been consistent throughout the course of the appeal when describing the injuries in service as well as when reporting a continuity of symptoms since service.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Indeed, although a service record stated that the back problem had resolved, the Veteran did indicate a history of recurrent back pain at the time of his separation examination.  Additionally, at the Board hearing, the Veteran's wife testified that she and the Veteran had been married since 1967, which was shortly after service, and since that time, the Veteran had complained of back pain, as well as his back giving out.  The wife's statements also confirm a continuity of symptomatology since service.  In sum, the Board finds that the pertinent symptoms described by the Veteran and his wife to be credible.  

Therefore, given that the Veteran has continually complained of back pain beginning in service, and in light of the present medical evidence of a low back disability, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's degenerative disc disease to active service.  In conclusion, there is a current diagnosis of degenerative disc disease; and based on continuing symptomatology, a link between the Veteran's current disability and service.  Thus, service connection for degenerative disc disease is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Degenerative disc disease of the lumbar spine is granted, subject to governing criteria applicable to the payment of monetary benefits. 





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


